Abatement Order filed January 28, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00486-CV
                                  ____________

  CLAYTON WOODS HOMEOWNERS ASSOCIATION INC., Appellant

                                        V.

                 THE CWEREN LAW FIRM PLLC, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 1141556-101

                            ABATEMENT ORDER

      Notice was filed on January 26, 2021 that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on January 25, 2021, appellant, petitioned for
voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under case number 21-30217-7. A bankruptcy suspends
the appeal from the date when the bankruptcy petition is filed until the appellate
court reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.
Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.